DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of embodiment 2 (claims 1-4, 6, 8-10 readable thereon) in the reply filed on 6/18/2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kajiwara (US PGPub 20170133227).
Re claim 1: Kajiwara teaches (e.g. figs 3, 4 and 1) a method of manufacturing a semiconductor device (100) that includes a semiconductor element (front surface structure 106; e.g. paragraph 46), the method comprising: providing a semiconductor substrate (semiconductor substrate 10; e.g. paragraph 81) of a first conductivity type (N-type substrate 10); forming an element structure (front surface structure 106 includes elements such as emitter electrodes 28 and gate electrodes 44, as well as emitter regions 12 and base regions 14; e.g. paragraph 46) of the semiconductor element (106), at a first main surface (front surface 102; e.g. paragraph 46) of the semiconductor substrate (10); forming a first protective film (92) at a second main surface (rear surface 104; e.g. paragraph 79) of the semiconductor substrate (10); implanting ions (impurities 84 such as heavy ions such as helium; e.g. paragraph 67) in the semiconductor substrate (10) from the second main surface (104) having the first protective film (92) formed thereon; and removing the first protective film (9+2 is removed in fig. 4j).
Re claim 2: Kajiwara teaches the method according to claim 1, further comprising forming a second protective film (50) at the first main surface (102) of the semiconductor substrate (10) after forming the element structure (106) but before implanting the ions (84) in the semiconductor substrate (10).
Re claim 3: Kajiwara teaches the method according to claim 2, wherein the first protective film (92) and the second protective film (50) are formed using a same material (92 is the same photoresist material as 50; e.g. paragraph 85).
Re claim 4: Kajiwara teaches the method according to claim 2, wherein the first protective film (92) is so formed that an end portion of the semiconductor substrate (10) is exposed (see fig. 3(f)) from the first protective film (92).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajiwara as applied to claim 1 above, and further in view of Kawamura (US 5,294,556).
Re claim 6: Kajiwara teaches substantially the entire method as recited in claim 1 except explicitly teaching forming the first protective film includes forming an alignment mark in the first protective film.
Kawamura teaches (e.g. fig. 3G) forming the first protective film (photoresist 38 is provided with a depression 36’’ which corresponds to alignment mark 36’; e.g. column 6, lines 39-40) includes forming an alignment mark (36’’) in the first protective film (38).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the mask alignment mark disposed in the photoresist as taught by Kawamura in the photoresist protective layer 92 of Kajiwara in order to have the predictable result of using a metal mask rather than the second photoresist pattern 58 of Kajiwara as a mask for ion implantation which would reduce production costs by requiring less use of photoresist material; further, the use of a metal mask would allow for finer resolution rather than a thick photoresist material which would be susceptible to re-deposition of the actual mask during ion implantation which would allow for inaccurate implanted or unimplanted locations or densities desired during the ion implantation process.
Re claim 9: Kajiwara teaches providing a metal mask at the second main surface (104) of the semiconductor substrate (10) after forming the first protective film (92) but before implanting ions (84) in the semiconductor substrate (10).
Kajiwara is silent as to explicitly teaching that the mask is a metal mask.
Kawamura teaches (e.g. fig. 3G) forming the first protective film (photoresist 38 is provided with a depression 36’’ which corresponds to alignment mark 36’; e.g. column 6, lines 39-40) includes forming an alignment mark (36’’) in the first protective film (38).
92 of Kajiwara in order to have the predictable result of using a metal mask rather than the second photoresist pattern 58 of Kajiwara as a mask for ion implantation which would reduce production costs by requiring less use of photoresist material; further, the use of a metal mask would allow for finer resolution rather than a thick photoresist material which would be susceptible to re-deposition of the actual mask during ion implantation which would allow for inaccurate implanted or unimplanted locations or densities desired during the ion implantation process.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajiwara as applied to claim 1 above, and further in view of Iwasaki et al. (US PGPub 2013/0001639; hereinafter “Iwasaki”) and Hisamoto et al. (US PGPub 2009/0014753; hereinafter “Hisamoto”).
Re claim 8: Kajiwara teaches substantially the entire method recited in claim 1 except explicitly teaching the method further comprising grinding the second main surface of the semiconductor substrate between forming the element structure and forming the first protective film.
Iwasaki teaches (e.g. figs. 4 and 5) forming the element structure (48, 54, 56), as well as the rear surface elements (652, 50b), before forming the first protective film (92 of Kajiwara).

Hisamoto teaches (e.g. fig. 7, claim 5, and paragraph 41) grinding the second main surface (back grinding which is followed by the implantation of P-type dopants into the back surface; e.g. paragraph 41) of the semiconductor substrate between forming the element structure (forming elements of MOS region 22; e.g. paragraph 31) and forming the first protective film (92 of Kajiwara).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the formation of the front surface elements of a vertical device, followed by the thinning by back grinding and implantation of the back surface elements of the vertical device as taught by Hisamoto, which would be followed by the formation of the first protective film of Kajiwara as taught by Iwasaki in order to have the predictable result of performing the back grinding process early prior to formation of the protective layers since the back grinding process is prone to introducing many contaminants and should be performed before early in a processing .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajiwara as applied to claim 1 above, and further in view of Iwasaki.
Re claim 10: Kajiwara teaches the method according to claim 1, further comprising forming a back-surface structure of the semiconductor element, at the second main surface of the semiconductor substrate after forming the element structure but before forming the first protective film.
Iwasaki teaches (e.g. figs. 4 and 5) forming a back-surface structure (652, 50b) of the semiconductor element (610), at the second main surface (bottom surface of substrate as shown in fig. 5) of the semiconductor substrate (50) after forming the element structure (48, 54, 56) but before forming the first protective film (92 of Kajiwara).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the order of forming the back-surface structure after forming element structure and before the first protective film as taught by Iwasaki in the method of Kajiwara in order to have the predicable result of simplifying manufacture and reducing the introduction of unwanted impurities by forming the device structures prior to applying a protective layer and then implanting the Helium ions.  It would have further been obvious to one of ordinary skill in the art since the selection of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629.  The examiner can normally be reached on M-F, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822